McCLELLAN, J. —
Hutson, appellant, sued W. D. Griffin in the justice’s court of Ferris on a promissory note, and'procured the issuance of a writ of garnishment-against the Illinois Central Railroad Company, a ■corporation. Judgment was rendered by the justice against Griffin.
As to the proceedings in garnishment, the judgment entry of the justice is this: “Sums. & comp. & writ of garnishment issued Jany._ 10, 1912, served on I. C. R. R. Co. by sheriff of Winston Co. at Haleyville, Ala. Feby. 3 I C. R. R. Co. answers indebtedness to W. D. Griffin $18.16. * * * Feby. 3, and garnishee having answered, indebtedness to deft. $18.16, it is ordered, adjudged and decreed that plff. recover of said garnishee, the Ill. Central R. R. Co., the amt. of above judgment.”
On hearing of writ of common-law certiorari to the justice’s court,-the Morgan county law and equity court, in response to appropriate motion, quashed and vacated the judgment against the corporation named. This appeal is. from that action.
While there may be apparent inconsistencies in this-transcript with respect to whether a letter, addressed to Ferris and signed by “C. C. Burdett, Agt. I. C. R. R. Co.,” stating an indebtedness to Griffin by the corporation in the sum aforesaid, was a part of the record, so to speak, in the justice’s court, yet the judgment entry of the law and equity court, as well as the bill of exceptions, leaves no room for doubt that the mentioned letter was of the papers, in that proceeding, sent up by the justice in response to the writ of certiorari, and that such a letter was the only paper possible of acceptance for an answer by the garnishee. In this state of the transcript and judgment below, the allusion in the justice’s judgment to an answer by the garnishee must *439be referred to that paper, else the judgment of tbe justice would be necessarily falsified.
That paper was insufficient to justify a judgment against the garnishee, because it did not bear the affidavit of the person assuming to make the answer for the corporation, that he was the duly authorized agent of the corporation to make such answer.—D. C. & N. O. Ry. Co. v. Crass, 97 Ala. 519, 12 South. 43.
It follows that the judgment of the justice against the Illinois Central Railroad Company was properly vacated. The judgment appealed from is affirmed.
Affirmed.
Anderson, C. J., and Sayre and de Graffenried, JJ., concur.